DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 5, 2022, has been entered.
Claims 1, 5, 10-11, 14, and 16-20 are amended; claims 8 and 15 are canceled.
The applicant contends that the cited prior art does not teach the claimed arrangement of a measurement region located “within…the internal space of the transfer chamber.” Cox, for instance, situates the inspection means external to the transfer chamber’s boundaries, and the relevant deliverances of Halliyal are directed to a deposition chamber, not a transfer chamber. Further, Halliyal employs the detection assembly during processing, whereby claim 1 specifies that measurement commence only “before or after the workpiece is processed” (p. 8).
In response, the examiner disagrees, understanding the aforementioned distinctions as standing external to the scope of the prior art combination. Halliyal is cited for the narrow purpose of evidencing that an ellipsometer can be situated within a process chamber yet fully retain its functionality. Given this demonstration, one of ordinary skill would understand that Cox’s ellipsometers can be repositioned inside the associated chamber while still being used in the same way. Further, the fact that Halliyal disposes the ellipsometer within a deposition chamber does not then imply the tool cannot be used elsewhere. The ellipsometer’s capacities are inherent to the device itself and do not depend upon the denomination of the chamber in which it happens to be situated. As can now be seen, the specific use of Halliyal’s ellipsometer does not redound upon the suggested repositioning of Cox’s signal source and detector. 
The rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 2007/0196011.
Claim 1: Cox discloses a transfer module, comprising:
A transfer chamber (110) having an internal space, and configured to be coupled to processing modules (114) (Fig. 2);
A robot (113) positioned within the transfer chamber and configured to move workpieces into and out of the processing modules [0035];
A measurement region (A), accessible by the robot, located within the transfer chamber (Fig. 10);
Wherein the measurement region is under vacuum conditions during workpiece measurement [0035];
A signal source (813) and a signal detector (812), i.e., the “inspector,” configured to measure an attribute of a workpiece positioned in the measurement region [0066].  
Lastly, Cox does not position a gate valve between the measurement region and the robot, as claimed. However, for reasons detailed above, it seems structurally infeasible to locate the measurement region “within a dedicated area of the transfer chamber internal space,” as required by the fourth paragraph of claim 1, while also providing a gate valve. To advance prosecution, the embodiment delineated by Figure 10 of Cox will be interpreted as rendering obvious the claimed configuration – although Cox does not teach a gate valve, the measurement region is maintained under vacuum conditions by virtue of its placement within the vacuum transfer chamber. Availing a gate valve or availing the atmosphere of the transfer chamber are two equivalent means by which to maintain the measurement region under vacuum conditions, whereby the selection of either alternative is obvious over the other.
Claim 2: The system delineated by Figure 2 may be taken as the “manufacturing platform.”
Claim 3: The examiner notes that the features of an etch module and film forming module are external to the scope of the claim set, which is narrowly tailored to a transfer module. As such, Cox’s transfer module must merely be capable of coupling to such modules in order to satisfy the threshold for rejection, which is certainly the case. 
Claim 4: Cox provides a stage (807) for supporting a workpiece (W) positioned within the measurement region (A) (Fig. 10).
Claims 6-7: Cox translates the workpiece vertically via the lift pin mechanism (820) [0067]. 
Claim 18: The inspector includes an optical source (813) for generating a beam [0010, 0062]. 
Claim 20: The transfer chamber is maintained under vacuum conditions [0010].
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Halliyal et al., US 6,642,066.
As shown by Figure 10, Cox situates the inspector (811) external to the transfer chamber. In supplementation, Halliyal describes an apparatus in which an inspection system (14, 16) is disposed within the confines of a chamber (10), thereby demonstrating the art-recognized suitability of the arrangement (9, 15-43; Fig. 1). To a skilled artisan, it would have been obvious to try this latter configuration, as choosing from a finite number of predictable solutions with a reasonable expectation of success remains within the sphere of ordinary skill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716